Citation Nr: 0519269	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida 


THE ISSUE

Entitlement to an increased (compensable) rating for anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the San Juan, 
Puerto Rico, Regional Office of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for an 
increased (compensable) rating for service-connected anxiety 
disorder.  The veteran and his wife testified at a hearing at 
the San Juan Regional Office in August 1999 in connection 
with the appeal.  

In February 2000 the veteran moved from Puerto Rico to 
Florida.  His file is currently under the jurisdiction of the 
St. Petersburg, Florida, VA Regional Office (RO).  

In July 2001, among other determinations, the Board remanded 
the case for additional procedural and evidentiary 
development, including compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), procurement of additional 
medical evidence, and the scheduling of a current VA 
examination.  The case has been returned to the Board for 
further review on appeal.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Reason for remand:  The Board has determined that the issue 
on appeal must be remanded for completion of actions 
requested in the prior remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

In remanding the claim for a compensable rating for anxiety 
disorder in July 2001, the Board pointed out that there was a 
discrepancy between the psychiatric symptomatology reported 
in VA examinations performed in February 1998 and October 
1999 and that described by the veteran at his August 1999 
hearing.  The Board determined that a current psychiatric 
examination was necessary to provide information necessary to 
decide his claim fairly and remanded the appeal for that 
purpose.  

The San Juan Regional Office requested that the San Juan VA 
Medical Center schedule the requisite examination, but the 
Medical Center sent the examination notice to the veteran's 
old address, in Puerto Rico, although his new address in 
Florida had already been entered in the Veterans Appeals 
Control and Locator System (VACOLS).  The veteran did not 
report for the examination on the designated date.  The 
denial of his claim was confirmed and continued, and a 
supplemental statement of the case was issued in September 
2004 by the St. Petersburg RO.  

In October 2003 the veteran advised the San Juan Regional 
Office that he had moved to Florida in February 2000 and 
stated that he had never received any notice to report for an 
examination.  That communication was forwarded to the Board 
in March 2005.  

Under VA regulations, when a veteran fails without good cause 
to report for a VA examination requested by VA in conjunction 
with a claim for increase, the claim must be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or the death of an 
immediate family member.  See 38 C.F.R. § 3.655 (2004)).  In 
the present case, the veteran's statement that he did not 
receive the examination notice is credible in view of clear 
evidence in the claims file that he was living in Florida 
when the examination notice was mailed and that the notice 
was sent to his old address.  Good cause is therefore shown.  

The veteran's representative has requested that the case be 
remanded again so that the examination previously directed by 
the Board can be performed.  The Board finds that the need 
for a current examination continues to exist and that the 
case must be remanded for that purpose.  Where the record 
before the Board is inadequate, a remand is required.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is remanded for the following actions:

1.  The veteran should be given another 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for his 
service-connected anxiety disorder since 
January 1997, one year before his January 
1998 claim for increase.  See 38 C.F.R. 
§ 3.400(o) (2004).  Upon receipt of 
proper authorization, the RO should 
attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the veteran.  In particular, records 
relating to examination and treatment by 
a Dr. Causade of Rio Piedra, Puerto Rico, 
should be requested.  

2.  The VBA AMC should take appropriate 
steps to schedule the veteran for a 
special VA psychiatric examination to 
determine the nature and severity of all 
symptomatology resulting from the 
service-connected anxiety disorder.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should address the 
following and provide a full statement of 
the basis for any conclusions reached.  

The examiner should review the hearing 
transcript of the veteran's August 1999 
hearing before the RO.  The examiner 
should take note of Global Assessment of 
Functioning Scale (GAF) numerical code 
assignments as provided in the Diagnostic 
and Statistical Manual for Mental 
Disorders (Fourth Edition) (DSM-IV), as 
recorded on prior examinations.  The 
examiner should conduct a mental status 
evaluation and then assign a current GAF 
score for the service-connected anxiety 
disorder.  The examiner should express an 
opinion as to the effect of the service- 
connected psychiatric disorder on the 
veteran's ability to obtain and retain 
substantially gainful employment.  

3.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand.  If all of the requested 
information has not been provided, all 
other actions necessary for proper 
follow-up should be taken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  When the record is complete, the RO 
should review the issue on appeal.  If 
the determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




